DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/8/2021 has been entered.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


Claim Objections
Claim 11 is objected to because of the following informalities:  On line 1 of the claim, “further” should be deleted.  Appropriate correction is required.  Please note that the abutment was not previously recited as comprising any element.  As such, the abutment should not be set forth in claim 11 as “further” comprising a support.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Lines 12-13 of claim 10 state, “wherein the gripper is positioned at a first end of a support arm rotating about an axis of rotation between a first position and a second position.”  Noting this, Applicant previously recited in lines 7-8 of claim 10, “wherein the gripper is associated with a support arm rotating about an axis of rotation between a first position and a second position.”  The above limitation of lines 12-13 is viewed to be vague and indefinite, because by reciting “a support arm”, “a first position”, and “a second position” in lines 12-13, it’s unclear as to whether Applicant in lines 12-13 is referring to each of the same support arm, first position, and second position previously recited in lines 7-8 of claim 10, or if Applicant is potentially setting forth in lines 12-13 a different support arm, a different first position, and a different second position.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Parker (U.S. Patent No. 1,570,592 A) in view of Kirby (U.S. Patent No. 3,250,152 A).
Please note that Parker and Kirby were each cited on PTO-892 mailed on 6/25/2020.
Claim 1:  Figure 1 of Parker shows an automatic feeder for a strip of material (a'), said automatic feeder comprising an orientation assembly, which is structured to retain a free end of the strip of material (a') on a predetermined gripping plane (14) in a waiting position.  Said orientation assembly is structured to retain the free end of the strip of material (a') on the predetermined gripping plane (14) in the waiting position, as it has at least one presser element.  Please note that the predetermined gripping plane (14) can be seen from another perspective in Figure 6.  Specific discussion of the at least one presser element will be provided momentarily.  

	The automatic feeder for the strip of material (a') further comprises a gripping device having a gripper.  As to the gripper, it comprises each of a cam (10), two feed rollers (3), and a rotary actuator (9).  Regarding the cam (10), it constitutes “a fixed part” as broadly claimed.  This is because, for example, the cam (10) is a part that is fixed to one of the two feed rollers (3) by way of plurality of screws.  (Such is but one example of reasoning as to why the cam (10) can be considered to constitute a “fixed” part as per the present claim language.)  The fixing of cam (10) to one of the two feed rollers (3) by way of screws can be seen in the annotated reproduction of Figures 5 and 6 below.  Examiner notes that when the rotary actuator (9) rotates, the cam not set forth the “fixed part” in such a manner that it is must be fixed in a manner so as to be immovable, for example.  That being said, Applicant’s fixed part (21a), like Parker’s cam (10)/fixed part, also incurs rotation.  This is because Applicant’s fixed part (21a) is mounted to the pivoting arm (22) that is shown in Figure 1 of Applicant’s drawings.    

    PNG
    media_image1.png
    685
    836
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    718
    970
    media_image2.png
    Greyscale

As was stated above, the gripper comprises the two feed rollers (3).  With regards to the two feed rollers (3), each constitutes a respective “movable part,” as each is a part that is able to incur, for example, rotatory movement [page 2, lines 85-85; page 2, lines 126-128] when the rotary actuator (9) rotates.  Also, as can best be seen in Figure 6, the two feed rollers (3) are each positioned adjacent the cam (10)/fixed part.  Regarding the rotary actuator (9), it constitutes a “rotary actuator” as broadly claimed, because it is a rotary part that when set in rotation, provides for the rotation of the cam (10) and the two feed rollers (3).  Examiner notes that claim 1 does not specify as to how the “rotary actuator” is embodied.  

    PNG
    media_image3.png
    730
    1130
    media_image3.png
    Greyscale

As can be seen above, the gripper, which comprises the cam (10), two feed rollers (3), and rotary actuator (9), is positioned at a first end of a support arm, said support arm being the small diameter shaft from which the rotary actuator (9) extends.  Please note that from the perspective of Figure 6, the first end of the support arm is the right-most end thereof.  Said gripper “is positioned at [the] first end of [the] support arm” because the rotary actuator (9) of said gripper extends outward from said first end of the support arm.  Please also note that the support arm is shown in Figure 6 as being received (at least partially) within a bearing that enables said support arm to rotate about an axis of rotation thereof between, for example, a first position and a second position.  
Examiner now directs attention to Figures 1 and 5.  As can be seen therein, the gripper, specifically the two feed rollers (3)/moving parts thereof, grasp the free end of the strip of material (a') between themselves and a pressure roller (4).  (Note that the pressure roller (4) not, for example, require the free end of the strip of material to interface is some manner with both a face of the moving part of the gripper and a face of the fixed part of the gripper when being grasped).  Moreover, the feed rollers (3) in conjunction with the pressure roller (4) translate the free end of the strip of material (a') from the waiting position to a feeding position.  This is illustrated between Figures 1 and 5.  More specifically, in comparing Figures 1 and 5 it can be seen that the abutment (12+13) was retracted such that the feed rollers (3) and the pressure roller (4) can translate the free end of the strip of material (a') from the waiting position of Figure 1 of Parker (after the free end has been grasped) to a feeding position at which said free end will be grasped between a pair of scoring rollers (5, 6).  
With regards to the rotary actuator (9), it is configured to activate the feed rollers (3)/ moving parts between a gripping position and a release position.  This will now be explained.  
As can best be seen in Figure 5 of Parker, each of the feed rollers (3)/moving parts is provided with a respective large radius portion (8) and a respective small radius portion (7).  Noting this, said rotary actuator (9) is rotatable about an axis of rotation.  The gripper’s rotary actuator (9) can be rotated such that each of the feed rollers (3)/moving parts has been moved into a gripping position at which grasping of the free end of the strip of material (a') occurs.  Specifically, in the gripping position, the free end of the strip of material (a') is grasped between the respective large radius portion (8) of each of the two feed rollers (3)/moving parts and the pressure roller (4).  As the rotary actuator (9) continues its rotation about the axis of rotation thereof, each of the feed rollers (3)/moving parts is moved into a release position in which the free end of the strip of material (a') is released due to the large radius portions (8) of said feed rollers (3)/moving parts being out of contact with the free end of the strip of material (a').  
Regarding the pressure roller (4)/at least one presser element, it is connected via intermediate structure to the bearing that receives the support arm.  As can be seen in Figure 6, the bearing interfaces with a spring.  Figure 6 of Parker further shows the spring being connected to a bolt via a flange.  Due to the assembly of the bolt, flange, and spring pressing down on said bearing, the pressure roller (4) is maintained such that it is able to apply the necessary pressure so as to retain the free end of the strip of material (a') on the predetermined gripping plane (14) in the waiting position.  As such, via the pressure roller (4)/the at least one presser element thereof, the orientation assembly retains the free end of the strip on the predetermined gripping plane (14) in the waiting position.  
As described above, at the feeding position, the free end of the strip of material (a') is grasped by the pair of scoring rollers (5, 6).  As the pair of scoring rollers (5, 6) are only disclosed as scoring the strip of material (a') [page 2, lines 120-123], said scoring rollers (5, 6) of Parker don’t constitute a “cutter assembly.”  As such, via the pair of scoring rollers (5, 6), the strip of material (a') can only undergo forming by scoring.  Note that the strip of material (a') may be embodied as paper, cardboard, or the like for being formed into a commercial article, such as, a box [page 1, lines 10-14].  
Figure 7 of Kirby though, shows two rollers (20, 27) including a form carrying roller (20) and an impression roller (27) for creasing and/or cutting cardboard and other analogous flexible sheet material [column 1, lines 32-34] via steel rule (21).  As to the form carrying roller (20), it is show in Figure 7 as having a bent backing (B) secured thereto.  Regarding the bent backing (B), it is shown in Figures 3 and 4 as having slits (22) in which lengths of steel rule (21) are mounted.  Additionally/ Alternatively, the strip of cardboard or other analogous flexible sheet material can be cut in accordance with a pattern of lengths of steel rule (21) for cutting.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have replaced the pair of scoring rollers (5, 6) of Parker with the pair of creasing and/or cutting rollers (20, 27) of Kirby, so as to expand the functionality of the automatic feeder of Parker, so as to enable said strip of material (a') to be cut, in addition to being formed.  Thus, the strip of material (a') can be cut and/or undergo forming by creasing in accordance with a particular application.  Please note that the pair of creasing and/or cutting rollers (20, 27) of Kirby will herein be referred to as “the cutter assembly (20, 27).”  In making this modification, it is noted that said cutter assembly (20, 27) grasps the free end of the strip of material (a') from the feeding position between the form carrying roller (20) and the impression roller (27).  Grasping by the cutter assembly (20, 27) occurs after the free end of the strip of material (a') has been translated to said feeding position by the gripping device.

Claim 2:  The orientation assembly comprises the pressure roller (4)/at least one presser element.  Noting this, Examiner now directs attention to Figure 6 of Parker.  As can be seen therein, the pressure roller (4)/at least one presser element is connected via intermediate structure to a bearing.  Figure 6 of Parker further shows the bearing as interfacing with a spring, and said spring being connected to a bolt via a flange.  Due to the assembly of the bolt, flange, and spring pressing down 

Claim 4:  Regarding the abutment (12+13), it is shown in Figure 1 of Parker as have being moved into an operating position in which the stop face of the abutment’s (12+13) support can come into contact with the free end of the strip of material (a') to define the waiting position of the free end on the predetermined gripping plane (14).  In Figure 5 of Parker, the abutment (12+13) is shown as having been moved into an inactive position in which the abutment (12+13) does not interfere (via the stop face) with the free end of the strip of material (a') so as that said strip of material (a') can slide longitudinally in space.   

Claim 8:  Figure 1 of Parker shows a support shaft (29') for supporting the strip of material (a').  Specifically, the support shaft (29') supports an end of the strip of material (a') that is disposed opposite to the free end of said strip of material (a').  
With regards to the gripper device, it is movable in order to be able to grasp the free end of the strip of material (a') and to translate said free end of the strip of material (a') from the waiting position to the feeding position, in which the free end can be grasped by the cutter assembly (20, 27).  Specifically, the feed rollers (3)/movable parts of the gripper device’s gripper are movable in a rotary manner via the rotary actuator (9) of said gripper so as to grasp the free end of the strip of material (a') and to translate said free end from the waiting position to the feeding position, in which the free end can be grasped by the cutter assembly (20, 27).  

Claim 9:  With regards to the cutter assembly (20, 27) of the automatic feeder of claim 1, it is structured to grasp the free end of the strip of material (a') between its form carrying roller (20) and its impression roller (27).  Via rotation of said impression roller (27) [column 1, lines 39-40], the cutter assembly (20, 27) is structured to drag in advancement said strip of material (a').  Moreover, via lengths of steel rule (21) for cutting that are attached to the bent backing (B) of the form carrying roller (20), the cutter assembly (20, 27) is structured so as to cut from the strip of material (a') a plurality of sheets.  Please note that should the strip of material (a') that is fed through the modified automatic feeder be an abrasive strip, for example, then the machine that includes the automatic feeder can perform the intended use of producing abrasive discs.  (Examiner notes that claim 9 only requires the machine for producing abrasive discs to have the automatic feeder of claim 1, wherein the cutter assembly is structured to grasp the free end of the strip, to drag in advancement the strip, and to cut from the strip a plurality of sheets.  That is to say that claim 9 no longer requires fixing of the plurality of sheets to support discs, for example).

Claim 10:  Figure 1 of Parker shows an automatic feeder for a strip of material (a'), said automatic feeder comprising an orientation assembly, which is structured to retain a free end of the strip of material (a') on a predetermined gripping plane (14) in a waiting position.  Said orientation assembly is structured to retain the free end of the strip of material (a') on the predetermined gripping plane (14) in the waiting position, as it has at least one presser element.  
	The automatic feeder for the strip of material (a') further comprises a gripping device having a gripper.  As to the gripper, it comprises each of a cam (10), two feed rollers (3), and a rotary actuator (9).  Regarding the cam (10), it constitutes “a fixed part” as broadly claimed.  This is because the cam (10) is a part that is fixed to one of the two feed rollers (3) by way of plurality of screws.  This can be seen on the following page in annotated Figures 5 and 6.  Examiner notes that when the rotary actuator (9) rotates, the cam (10)/fixed part also rotates, since it is mounted on the outer periphery of said rotary actuator (9).  Applicant did not set forth the “fixed part” in such a manner that it is must be fixed from movement, for example.  That being said, Applicant’s fixed part (21a), like Parker’s cam (10)/fixed part, also incurs rotation.  This is because Applicant’s fixed part (21a) is mounted to the pivoting arm (22) that is shown in Figure 1 of Applicant’s drawings.    

    PNG
    media_image1.png
    685
    836
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    718
    970
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    730
    1130
    media_image3.png
    Greyscale

As can be seen above, the gripper, which comprises the cam (10), two feed rollers (3), and rotary actuator (9), is positioned at a first end of a support arm, said support arm being the small diameter shaft from which the rotary actuator (9) extends.  Please note that from the perspective of Figure 6, the first end of the support arm is the right-most end thereof.  Said 
Examiner now directs attention to Figures 1 and 5.  As can be seen therein, the gripper, specifically the two feed rollers (3)/moving parts thereof, grasp the free end of the strip of material (a') between themselves and a pressure roller (4).  (Note that the pressure roller (4) constitutes the at least one presser element.  Please also note that claim 1 does not, for example, require the free end of the strip of material to interface is some manner with both a face of the moving part of the gripper and a face of the fixed part of the gripper when being grasped).  Moreover, the feed rollers (3) in conjunction with the pressure roller (4) translate the free end of the strip of material (a') from the waiting position to a feeding position.  This is illustrated between Figures 1 and 5.  More specifically, in comparing Figures 1 and 5 it can be seen that the abutment (12+13) was retracted such that the feed rollers (3) and the pressure roller (4) can translate the free end of the strip of material (a') from the waiting position of Figure 1 of Parker (after the free end has been grasped) to a feeding position at which said free end will be grasped between a pair of scoring rollers (5, 6).  
With regards to the rotary actuator (9), it is configured to activate the feed rollers (3)/ moving parts between a gripping position and a release position.  This will now be explained.  
As can best be seen in Figure 5 of Parker, each of the feed rollers (3)/moving parts is provided with a respective large radius portion (8) and a respective small radius portion (7).  
Regarding the pressure roller (4)/at least one presser element, it is connected via intermediate structure to the bearing that receives the support arm.  As can be seen in Figure 6, the bearing interfaces with a spring.  Figure 6 of Parker further shows the spring being connected to a bolt via a flange.  Due to the assembly of the bolt, flange, and spring pressing down on said bearing, the pressure roller (4) is maintained such that it is able to apply the necessary pressure so as to retain the free end of the strip of material (a') on the predetermined gripping plane (14) in the waiting position.  As such, via the pressure roller (4)/the at least one presser element thereof, the orientation assembly retains the free end of the strip on the predetermined gripping plane (14) in the waiting position.  
As described above, at the feeding position, the free end of the strip of material (a') is grasped by the pair of scoring rollers (5, 6).  As the pair of scoring rollers (5, 6) are only disclosed as scoring the strip of material (a') [page 2, lines 120-123], said scoring rollers (5, 6) of 
Figure 7 of Kirby though, shows two rollers (20, 27) including a form carrying roller (20) and an impression roller (27) for creasing and/or cutting cardboard and other analogous flexible sheet material [column 1, lines 32-34] via steel rule (21).  As to the form carrying roller (20), it is show in Figure 7 as having a bent backing (B) secured thereto.  Regarding the bent backing (B), it is shown in Figures 3 and 4 as having slits (22) in which lengths of steel rule (21) are mounted.  Note that said lengths of steel rule (21) may cut off to required dimensions and which may be located at appropriate positions [column 2, lines 57-58].  Thus, depending upon a pattern of lengths of steel rule (21) for creasing, creases can be formed in a strip of cardboard or other analogous flexible sheet material for subsequent folding of said a strip of cardboard or other analogous flexible sheet material into a commercial article, for example.  Additionally/ Alternatively, the strip of cardboard or other analogous flexible sheet material can be cut in accordance with a pattern of lengths of steel rule (21) for cutting.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have replaced the pair of scoring rollers (5, 6) of Parker with the pair of creasing and/or cutting rollers (20, 27) of Kirby, so as to expand the functionality of the automatic feeder of Parker, so as to enable said strip of material (a') to be cut, in addition to being formed.  Thus, the strip of material (a') can be cut and/or undergo forming by creasing in accordance with a particular application.  Please note that the pair of creasing and/or cutting rollers (20, 27) of Kirby will herein be referred to as “the cutter assembly (20, 27).”  In 

Claim 11:  As was stated within the rejection of claim 1, the abutment (12+13) comprises the reciprocating frame (12) and the support (13) that includes the stop face.  With regards to the abutment (12+13), it is disposed in the operating position when its reciprocating frame (12) is lifted vertically to a height at which the support (13), which is provided on said frame (12), extends through an opening of the predetermined gripping plane (14) and the stop face of said support (13) can come into contact with the free end of the strip of material (a') so as to define the waiting position of the free end on the gripping plane (14).  Since the support (13) extends through the opening of the predetermined gripping plane (14) when the abutment (12+13) is disposed in the operating position, a cross-section of the support (13) that extends through the opening of the predetermined gripping plane (14) will be co-planar and substantially aligned with said predetermined gripping plane (14).

Claim 12:  The automatic feeder inherently comprises an actuator device, which is configured to rotate the support arm.  This is because the support arm must be set in rotation by some means so as that the rotary actuator (9), which is positioned at the first end of the support arm, is set in rotation by said support arm.  The rotary actuator (9) of course must be set in rotation so as that the feed rollers (3)/moving parts, which are disposed thereon, are activated to move between the gripping and release positions.  
  

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Parker (U.S. Patent No. 1,570,592 A) in view of Kirby (U.S. Patent No. 3,250,152 A), and further in view of Applicant’s Admitted Prior Art (AAPA).
Claim 5:  As stated above under the “Claims Interpretation Section” of this action, use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  In this instance, “detection means predisposed to detect a location of the free end in a gripping position on the gripping plane” creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  As a result, the detection means is interpreted as comprising the following (per page 3, lines 22–24 of the specification), as well as equivalents thereof.  
Such detection means may for example be in the form of photocells or proximity sensors.  Preferably, the detection means (16) is positioned in proximity to the edge.  

Parker though, does not disclose the orientation assembly as comprising “detection means predisposed to detect a location of the free end in a gripping position on the gripping plane,” wherein the detection means is presumed to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, and is thus considered to be formed as photocells, proximity sensors, or an equivalent thereto.  

Note that this assertion {that the use of a detection means that is embodied as photocells, proximity sensors, or an equivalent thereto, and that is predisposed to detect a location of a free end of a strip in a gripping position on a predetermined gripping plane is well-known and widely-used in the art, and such results in detection as to whether the location of the free end of the strip on the predetermined gripping plane is correct when in a gripping position after having been grasped} is taken to be applicant admitted prior art (AAPA) because Applicant did not previously traverse the Examiner’s assertion. See MPEP section 2144.03, section C, for example.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the orientation assembly of .

Response to Arguments
Applicant's arguments filed 3/8/2021 have been fully considered but they are not persuasive. 
With respect to claims 1 and 10 and Parker/Kirby, Applicant argues the following:
Claims 1 and 10 have been amended to recite structural features not disclosed in the cited references. Specifically, claims 1 and 10 have been amended to recite, in part, that “the gripper is positioned at a first end of a support arm rotating about an axis of rotation between a first position and a second position.” On pages 5 and 6, the Office action cites Figs. 5 and 6 of Parker (below) as disclosing a gripper that includes (i) a pressure roller (4) (as equivalent to the recited fixed part) and (ii) two feed rollers (3) (as equivalent to the claimed movable part). The Office action further cites the shaft (9) that supports the two feed rollers (3) as equivalent to the recited support arm. Page 12.


    PNG
    media_image4.png
    307
    622
    media_image4.png
    Greyscale



Accordingly, the cited references do not disclose or suggest each and every feature of claim 1 or 10.


Applicant’s argument has been considered, but is not persuasive.  Please note that in light of Applicant’s amendments filed on 3/8/2021 that a new interpretation of Parker has been made.  Noting this, the gripper is now interpreted as comprising the cam (10), the two feed rollers (3), and the rotary actuator (9).  Bearing in mind this interpretation, Examiner now directs attention to annotated Figure 6, which is provided below.


    PNG
    media_image3.png
    730
    1130
    media_image3.png
    Greyscale



With respect to claims 1 and 10 and Parker/Kirby, Applicant also argues the following:
Further, the Office action states that Parker’s pressure roller (4) “is fixed relative to the shaft on which it is mounted.” Page 5. The Office action then contends that Parker inherently must have a rotary actuator as something must activate the feed rollers (3) to move. It is unclear how the Parker’s pressure roller (4) could be equivalent to a “fixed part” of the gripper. The pressure roller (4) is not a fixed part, but instead moves (rolls) when the strip of material (a’) goes between the rollers (3) and (4). Accordingly, one skilled would not understand the pressure roller (4) to be the “fixed part” recited in claims 1 and 10, and there is no portion of the cited references to support the position recited in the Office action.

Applicant’s argument has been considered, but is moot.  This is because in light of Applicant’s amendments filed on 3/8/2021 a new interpretation of Parker has been made, and in this new interpretation, the pressure roller (4) is no longer considered to be the “fixed part.”  On a side note, Examiner would like to add that Applicant’s fixed part (21a) incurs rotation.  That is to say that Applicant’s fixed part (21) is not fixed from all movement, for example.  This is because 
With respect to claims 11 and 12 and Parker/Kirby, Applicant argues the following:
New claims 11 and 12 have been added. Claim 11 depends from claim 4 and recites that the abutment includes a support that is configured to be substantially aligned and coplanar with the gripping plane when the abutment is in the operating position. Claim 12 depends from claim 1 and recites that the automatic feeder further includes an actuator device configured to rotate the support arm. The cited references do not disclose or suggest the combination of features recited in claim 11 or 12. Accordingly, each claim is believed to be independently allowable.

Applicant’s argument has been considered, but is not persuasive.  
With regards to new dependent claim 11, it does not define over Parker/Kirby.  This will now be explained.  
The abutment (12+13) comprises a reciprocating frame (12) and a support (13) that includes a stop face.  Regarding the abutment (12+13), it is disposed in the operating position when its reciprocating frame (12) is lifted vertically to a height at which the support (13), which is provided on said frame (12), extends through an opening of the predetermined gripping plane (14) and the stop face of said support (13) can come into contact with the free end of the strip of material (a') so as to define the waiting position of the free end on the gripping plane (14).  Since the support (13) extends through the opening of the predetermined gripping plane (14) when the abutment (12+13) is disposed in the operating position, a cross-section of the support (13) that extends through the opening of the predetermined gripping plane (14) will be co-planar and substantially aligned with said predetermined gripping plane (14).
With regards to new dependent claim 12, it also does not define over Parker/Kirby.  This will now be explained.  


Examiner notes that claim 12 does not specify as to how the “actuator device” is embodied.  As such, it is immaterial as to whether, for example, the inherently-provided actuator device is a hand crank/manual actuator or an automatic actuator, noting that claim 12 merely requires that said actuator device be “configured to rotate the support arm.”  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Vitale whose telephone number is (571)270-5098.  The examiner can normally be reached on Monday - Friday 8:30 AM- 6:00 PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 



/MICHAEL VITALE/Examiner, Art Unit 3722        

                                                                                                                                                                                                
/ERICA E CADUGAN/Primary Examiner, Art Unit 3722